         Case 1:20-cv-00438-ZNS Document 58 Filed 02/11/21 Page 1 of 1




 In the United States Court of Federal Claims
                                         No. 20-438 C
                                  (Filed: February 11, 2021)

* * * * * * * * * * * * * * * * * * * * * *
                                          *
LESLIE BOYER,                             *
                                          *
                  Plaintiff,              *
                                          *
      v.                                  *
                                          *
THE UNITED STATES,                        *
                                          *
                  Defendant.              *
                                          *
 * * * * * * * * * * * * * * * * * * * ** *

                                          ORDER

        As agreed by counsel for the parties, the Court will hold oral argument on the cross-
motions for summary judgment on April 13, 2021, at 10:30 a.m. EDT. The Court will hold the
oral argument via Zoom videoconference. The Court will separately send instructions for joining
the videoconference.

       IT IS SO ORDERED.


                                                   s/ Zachary N. Somers
                                                   ZACHARY N. SOMERS
                                                   Judge
